t c memo united_states tax_court tommy l and patricia a hobson petitioners v commissioner of internal revenue respondent docket no filed date tommy l and patricia a hobson pro_se george w bezold for respondent memorandum findings_of_fact and opinion wright judge respondent determined a deficiency in petitioners’ federal_income_tax for taxable_year in the amount of dollar_figure an addition_to_tax under sec_6651 in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and continued after concessions by the parties the issues for our decision for the taxable_year are whether petitioners received a taxable_distribution from mrs hobson’s retirement_plan and if so whether petitioners are liable for the additional tax under sec_72 for an early distribution from such plan we hold that the distribution was taxable and petitioners are subject_to the additional tax under sec_72 whether petitioners are liable for an addition_to_tax under sec_6651 for failure to timely file their income_tax return we hold that they are not whether petitioners are liable for an accuracy-related_penalty under sec_6662 due to a substantial_understatement_of_income_tax we hold that they are findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and attached exhibits are incorporated herein petitioners resided in milwaukee wisconsin at the time the petition was filed petitioners filed a joint federal_income_tax return for taxable_year on date all references to petitioner in the singular refer to patricia a hobson continued procedure petitioner was employed by the oster division of sunbeam corporation oster until it went out of business in it is unclear from the record the exact dates of petitioner’s employment at some time during petitioner received a lump-sum_distribution in the amount of dollar_figure from the oster division sunbeam employees profit sharing plan plan in the plan was qualified within the meaning of sec_401 petitioner had not attained the age of in the distribution was not rolled over into an individual_retirement_account or other qualified_retirement_plan and was not reported on petitioners' income_tax return for the taxable_year petitioners have four children one child has multiple sclerosis and is confined to a wheelchair petitioners care for mrs hobson's father who suffered a stroke and has had both legs amputated petitioner's father lives with petitioners mr hobson is employed in a minimum security prison for women due to the location of mr hobson's job petitioners lived separately for sometime during issue plan distribution opinion the first issue for our decision is whether a distribution from petitioner's profit sharing plan in is includable in income and if so whether petitioners are liable for the percent tax on an early distribution from petitioner's plan under sec_72 sec_402 provides the general_rule that unless otherwise provided any amount_paid or distributed from an employee's trust described in sec_401 is includable in the recipient's gross_income for the year of receipt in the manner provided under sec_72 these statutes apply to petitioner's distribution sec_72 provides imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan the taxpayer's tax for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_72 provides for certain exceptions to the general_rule contained in paragraph petitioner however provided no evidence to suggest that she fit within any of these enumerated exceptions the legislative_history suggests that one of the reasons for enacting sec_72 was to deter the use of retirement savings for nonretirement use h rept 1986_3_cb_1 s rept 1986_3_cb_1 petitioner received an early distribution from her profit sharing plan in taxable_year and petitioners' having failed to show that any of the exceptions found in sec_72 apply we find that petitioners are liable for the 10-percent additional tax pursuant to sec_72 as determined by respondent see 98_tc_283 issue sec_6651 addition_to_tax for delinquency the next issue for our decision is whether petitioners are liable for the addition_to_tax under sec_6651 for failure to timely file their joint federal_income_tax return sec_6651 imposes an addition_to_tax in an amount equal to percent of the amount_required_to_be_shown_as_tax on a return for each month or fraction thereof for which a return is delinquent not to exceed percent in the aggregate the addition_to_tax under this section does not apply if the taxpayer establishes that the failure to timely file was due to reasonable_cause and not due to willful neglect the burden_of_proof is on petitioners to show the failure is due to reasonable_cause and not willful neglect rule a based upon review of the record in the instant case we find that petitioners have met their burden of showing that their failure to timely file their return for was due to reasonable_cause and not due to willful neglect petitioners testified that in addition to caring for a sick child and invalid parent they lived apart during due to mr hobson's job which separation caused a great deal of marital problems petitioners argue that as a result of their difficulties during the taxable_year at issue their failure to timely file their return was due to reasonable_cause we agree accordingly petitioners are not liable for the addition_to_tax under sec_6651 for taxable_year as determined by respondent issue sec_6662 substantial_understatement respondent determined that petitioners are liable for the sec_6662 penalty for sec_6662 imposes an accuracy-related_penalty in an amount equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 in the notice_of_deficiency respondent based the determination of the sec_6662 penalty on petitioners' underpayment being due to a substantial_understatement see sec_6662 a substantial_understatement occurs when an understatement exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on a return sec_6662 an understatement means the excess of the amount of the tax required to be shown on a return over the amount of tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 sec_6662 the accuracy-related_penalty under sec_6662 does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that petitioners acted in good_faith with respect to such portion sec_6664 the determination of whether petitioners acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayers' effort to assess their proper tax_liability for the taxable_year id although we found that petitioners' failure to timely file their return was due to reasonable_cause we find that the record fails to establish that petitioners acted with reasonable_cause and in good_faith in assessing whether petitioner's distribution from her profit sharing plan was taxable petitioners offered no evidence that they made a good_faith effort to assess their proper tax_liability based on this record we conclude that petitioners are liable for the sec_6662 accuracy-related_penalty as determined by respondent to reflect the foregoing decision will be entered under rule
